Citation Nr: 0032233	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-17 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had certified active service from January 1982 to 
September 1989 and additional duty with the Naval Reserve.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, denied service connection for a left knee 
disorder.  In December 1998, the RO determined that the 
veteran had not submitted a well-grounded claim of 
entitlement to service connection for a left knee disorder 
and again denied the claim.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.  


REMAND

The veteran asserts that service connection is warranted for 
a chronic left knee disorder secondary to his 
service-connected post-operative right knee injury residuals.  
Initially, the Board observes that the RO denied the 
veteran's claim of entitlement to service connection for a 
chronic left knee disorder upon its determination that the 
veteran had not submitted a well-grounded claim.  The 
statutes governing the adjudication of claims for Department 
of Veterans Affairs (VA) benefits have recently been amended 
so as to remove the requirement of the submission of a 
well-grounded claim.  The amended statutes direct that, upon 
receipt of a complete or substantially complete application, 
the VA shall notify the veteran and his representative of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate his 
claim.  The VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5103, 5103A).  The veteran's claim 
for service connection has not been considered under the 
amended statutes.  Therefore, the claim must be returned to 
the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In a July 1997 written statement, the veteran conveyed that 
he was currently a member of the Naval Reserve.  He stated 
that he had "almost 14 years with Active Service and 
Reserve."  The veteran included copies of his Naval Reserve 
service medical records for incorporation into the record.  
The Board observes that the veteran's periods of active duty, 
active duty for training, and inactive duty for training with 
the Naval Reserve have not been verified.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where evidence in support of the veteran's claim may be in 
his service record or other governmental records, the VA has 
the duty to obtain such records in order to fully develop the 
facts relevant to the claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 82 (1991).  

The report of an October 1998 VA examination for compensation 
purposes indicates that the veteran exhibited chronic left 
knee femoral pain which "may be related to" longstanding 
chronic right knee instability.  A left knee diagnosis was 
not advanced.  The Board finds that an additional VA 
evaluation would be helpful in determining whether the 
veteran currently has a chronic left knee disorder.  
Accordingly, this case is REMANDED for the following action: 

1.  The RO should contact the National 
Personnel Records Center and/or the 
appropriate service entity and request 
that (1) it verify the veteran's periods 
of active duty, active duty for training, 
and inactive duty for training, if any, 
with the Naval Reserve and (2) forward 
all available service medical records 
associated with such duty for 
incorporation into the record.  

2.The RO should then schedule the veteran 
for a VA examination for compensation 
purposes in order to determine the 
current nature and severity of his 
alleged chronic left knee injury 
disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should express an opinion as to 
the etiology of all identified left knee 
disabilities.  The examiner should 
specifically state what relationship, if 
any, exists between the veteran's left 
knee disability and his service-connected 
post-operative right knee injury 
residuals.  The claims folder should be 
made available to the examiner.  The 
examination report should reflect that 
such a review was conducted.  

3.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (2000), when the 
veteran without good cause fails to 
report for examination, his reopened 
claim will be denied.  However, the 
Secretary of the VA must show a lack of 
good cause for failing to report.  
Further, the VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  Reference was made to the 
Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, paragraph 28.09(b) (3).  The RO 
must comply with all notification 
requirements regarding the duty to report 
and the failure to report for 
examination.  

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

5.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for a chronic left knee 
disorder with express consideration of 
the applicability of 38 C.F.R. § 3.310(a) 
(2000) and the Court's holding in Allen 
v. Brown, 7 Vet. App. 439 (1995).  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claim.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


